Citation Nr: 0107973	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  99-21 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left knee disability claimed as secondary to service-
connected post operative residuals, meniscectomy, right with 
degenerative arthritis.

2.  Entitlement to an increased evaluation for post operative 
residuals, meniscectomy, right with degenerative arthritis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1943 to July 
1945.

By a determination dated in March 1983, the Board of 
Veterans' Appeals (Board) denied service connection for a 
left knee disability claimed as secondary to service-
connected post operative residuals, meniscectomy, right with 
degenerative arthritis.  The March 1983 Board decision is 
final. 38 C.F.R. § 20.1100 (2000).  Recently, the veteran 
requested that the claim of entitlement to service connection 
for a left knee disability claimed as secondary to service-
connected post operative residuals, meniscectomy, right with 
degenerative arthritis be reopened.

This matter comes to the Board on appeal from a January 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, wherein the 
veteran's claim for an increased rating for post operative 
residuals, meniscectomy, right with degenerative arthritis, 
currently evaluated as 30 percent disabling was denied.  That 
decision also denied the veteran's petition to reopen the 
claim of service connection for a left knee disability, 
claimed as secondary to service-connected post operative 
residuals, meniscectomy, right with degenerative arthritis.

Consideration of the issue of entitlement to an increased 
rating for post operative residuals, meniscectomy, right with 
degenerative arthritis is deferred pending completion of the 
development sought in the REMAND below.


FINDINGS OF FACT

1.  In a March 1983 Board decision, the veteran was denied 
service connection for a left knee disability claimed as 
secondary to service-connected post operative residuals, 
meniscectomy, right with degenerative arthritis.

2.  Evidence added to the record since March 1983 includes 
evidence that is relevant and probative to the issue at hand, 
and is so significant it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1983 Board decision that denied service 
connection for a left knee disability claimed as secondary to 
service-connected post operative residuals, meniscectomy, 
right with degenerative arthritis is final.  
38 U.S.C.A.§ 7103; 38 C.F.R.§ 20.1100 (2000).

2.  Evidence received since the March 1983 Board decision is 
new and material and the claim for service connection for a 
left knee disability claimed as secondary to post operative 
residuals, meniscectomy, right with degenerative arthritis is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The March 1983 Board decision denied entitlement to service 
connection for a left knee disability claimed as secondary to 
post operative residuals, meniscectomy, right with 
degenerative arthritis.  That decision is final. 38 U.S.C.A. 
§ 7103 (West 1991); 38 C.F.R. § 20.1100.

The claim, however, will be reopened if new and material 
evidence has been submitted since the last final decision on 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The 
issue of new and material evidence must be addressed in the 
first instance by the Board because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnet v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
this regard is irrelevant. Id.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or by the RO).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the standard 
for determining whether new and material evidence had been 
submitted sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  In addition, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Elkins v. West, 12 Vet. App. 209 (1999), as since modified 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), VA must first determine 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally decided claim 
reopened under 38 U.S.C.A. § 5108.  VA must then proceed to 
evaluate the merits of the claim, but only after ensuring 
that his duty to assist under the Veterans Claims Assistance 
Act of 2000 has been fulfilled.  See generally, Elkins, 12 
Vet. App. at 218-19; Veterans Claims Assistance Act of 2000.

In the case at hand, the evidence available for the Board's 
consideration in March 1983 consisted of the following: 
service medical records; an August 1946 summary of records on 
file; VA examination reports dated August 1946, June 1952, 
July 1958, August 1958, April 1971, September 1980, November 
1980, and August 1981; VA Medical Center (VAMC) treatment 
reports dated September 1946 to March 1952, July 1952 to 
April 1959, August 1967, and January 1974 to February 1974; 
private physician letters from Dr. Baker and Dr. Ceraso dated 
in November 1958, Dr. Best dated in March 1971, and Dr. Hamma 
dated in September 1980; and a statement from the veteran in 
April 1969.

The service medical records do not mention any complaints or 
findings of a left knee injury.

The August 1946 summary of records on file do not mention any 
complaints or findings of a left knee injury.

The August 1946 VA examination report does not mention any 
complaints or findings of a left knee injury.

The VAMC treatment records from September 1946 to April 1952 
do not mention any complaints or findings of a left knee 
injury.

The June 1952, July 1958, and August 1958 VA examination 
reports do not mention any complaints or findings of a left 
knee injury.

The letters from Dr. Baker and Dr. Ceraso, private 
physicians, in November 1958 do not mention any complaints or 
findings of a left knee injury.

The VAMC records from June 1952 to April 1959 and August 1967 
do not mention complaints or findings of a left knee injury.

The veteran's April 1969 statement does not mention any 
complaints of a left knee injury.

The letter from Dr. Best dated in March 1971does not mention 
any complaints or findings of a left knee injury.

The April 1971 VA examination report shows that the veteran 
complained of left knee discomfort and that it "has done so 
for several years."  The report also states that no 
significant abnormalities were noted involving the left knee 
joint.  

VAMC treatment records from January and February 1974 do not 
mention any complaints or findings of a left knee injury.

The letter from Dr. Hanna dated in September 1980 stated that 
veteran had received treatment from the physician since a 
heart attack in 1976 and that he recently began to complain 
of left knee pain.

A November 1980 VA examination report does not mention any 
complaints or findings of a left knee injury.

An August 1981 VA examination reports shows that the veteran 
complained of left knee pain.  X-rays revealed bilateral 
narrowing of the medial joint space.  The examiner stated 
that a left knee condition was not found.

Upon consideration of this evidence the Board denied service 
connection for a left knee disability claimed as secondary to 
service-connected post operative residuals, meniscectomy, 
right with degenerative arthritis, finding that there was no 
evidence of a left knee disability related to the service 
connected right knee.

In November 1998 the veteran filed a petition to reopen the 
claim of entitlement to service connection for a left knee 
disability claimed as secondary to service-connected post 
operative residuals, meniscectomy, right with degenerative 
arthritis.  The newly submitted evidence includes the 
following: the veteran's statement received in November 1998; 
VAMC treatment records from November 1998 received in 
December 1998; a veteran statement received in January 1999; 
duplicate VAMC records from November 1998 received in January 
1999; a statement from the veteran received April 1999; and a 
private physician letter from Dr. Glasso dated and received 
in December 1999.

A VAMC treatment record dated in November 1998 notes a 
history of long-standing bilateral knee pain.  With regard to 
ambulating, the veteran indicated that he was limited to 
about half of a city block before he had to stop and 
recuperate from the pain.  X-rays of the left knee revealed 
varus gonarthrosis of the medial compartment disease with 
probable involvement of the patellofemoral lateral 
compartments as well.  The diagnosis of the veteran's left 
knee was degenerative joint disease with varus deformity.

In a December 1999 letter, Dr. Glasso indicated that he 
initially saw the veteran in November 1999 with complaints of 
bilateral knee pain.  A physical examination revealed 
bilateral osteoarthritis changes with the left knee in a 
valgus situation.  There was lateral joint line laxity with 
grating, crepitation and synovial thickening.  The physician 
stated that X-rays confirmed the diagnosis of osteoarthritis 
changes, medial on the right and lateral on the left with 
bone-on-bone contact.

The December 1999 letter from Dr. Glasso and November 1998 
VAMC outpatient treatment record were not previously of 
record and the information contained therein cannot be said 
to be redundant, since no examiner since service has 
previously diagnosed the veteran with a left knee disability.  
Further, the physician's letter and VAMC treatment record are 
relevant to and probative of the issue at hand - they do tend 
to controvert a previous factual determination, indicating 
that the veteran does indeed have a left knee disability.  
The Board finds that the new evidence is so significant that 
is must be considered in order to fairly decide the merits of 
the claim.

Therefore, the Board concludes that the veteran has presented 
new and material evidence in support of his claim and that, 
accordingly, his claim is reopened.  However, for reasons set 
forth in the Remand below, additional development is 
warranted before the claim can be properly adjudicated.


ORDER

Insofar as new and material evidence has been submitted to 
reopen the claim of service connection for a left knee 
disability claimed as secondary to service-connected post 
operative residuals, meniscectomy, right with degenerative 
arthritis, the claim is reopened.  To this extent only the 
appeal is granted.


REMAND

Once it has been determined that new and material evidence 
has been submitted to reopen a claim, the Board must now 
determine whether the evidence of record, both old and new, 
supports the veteran's claim for entitlement to service 
connection for a left knee disability claimed as secondary to 
post operative residuals, meniscectomy, right with 
degenerative arthritis.  In this regard, the evidence of 
record is insufficient to make such a determination.

The Board notes that the veteran has not undergone a VA 
examination since August 1981 and finds that the examination 
report is inadequate to properly adjudicate the veteran's 
claim of service connection for a left knee disability 
claimed as secondary to service-connected post operative 
residuals, meniscectomy, right with degenerative arthritis.  
The information contained therein does not reflect the 
current state of the veteran's left knee disability and does 
not provide an opinion as to whether the left knee disability 
is a direct or proximate result of the veteran's service-
connected disability.  Accordingly, the veteran should be 
afforded a thorough and contemporaneous VA examination which 
takes into account the veteran's record of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

The veteran also contends that his service-connected post 
operative residuals, meniscectomy, right with degenerative 
arthritis is more disabling than currently evaluated.  

The August 1981 VA examination report is insufficient to 
properly adjudicate the claim for an increased evaluation for 
post operative residuals, meniscectomy, right with 
degenerative arthritis.  As such, a thorough and 
contemporaneous medical examination is required to ascertain 
the severity of the veteran's condition.  In order for the 
evaluation to be a fully informed one, all recent treatment 
records related to his service-connected post operative 
residuals, meniscectomy, right with degenerative arthritis 
should be obtained.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Examinations for the evaluation of increased rating claims 
for orthopedic disabilities must comply with the requirements 
set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
that case the United States Court of Appeals for Veterans 
Claims (Court) held that 38 U.S.C.A. §§ 4.40, 4.45 (2000) 
were not subsumed into the diagnostic codes under which a 
veteran's disabilities are rated.  The Court specifically 
pointed out that an examination of musculoskeletal disability 
done for rating purposes must include consideration of all 
factors identified in 38 C.F.R. §§ 4.40, 4.45 (2000). Id.  In 
this regard it is noted that 38 C.F.R. § 4.40 requires that 
rating of disabilities of the musculoskeletal system reflect 
functional loss due to pain and reduced strength or 
endurance. A part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.45, 4.49.  In 
DeLuca the Court emphasized that a VA rating examination must 
adequately portray the extent of functional loss due to pain.

It should also be pointed out that the VA General counsel has 
addressed the question of multiple ratings when evaluating 
knee disabilities.  It was held that arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, and that the evaluation of 
knee dysfunction under both codes would not amount to 
pyramiding under 38 C.F.R. § 4.14. VAOPGCPREC 23-97 (July 1, 
1997).  However, it was noted that a separate rating must be 
based on additional disability.  Where a knee disorder is 
already rated under Diagnostic Code 5257, the veteran must 
also exhibit limitation of motion under Diagnostic Codes 5260 
or 5261 in order to obtain the separate rating for arthritis. 
VAOPGCPREC 23-97 (July 1, 1997).  In a later opinion, VA 
General Counsel concluded that for a knee disability rated 
under Diagnostic Code 5257, a separate rating for arthritis 
may, notwithstanding the July 1997 opinion, also be based on 
X-rays findings and on painful motion pursuant to 38 C.F.R. 
§ 4.59.  VAOPGCPREC 9-98 (August 14, 1998).

Additionally, the Board notes that prior to adjudicating the 
veteran's claims, VA must ensure that it has fulfilled its 
duty to notify and assist him in obtaining evidence necessary 
to substantiate his claims.  Such a duty is statutory in 
nature and was amended by H.R. 4864, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Finally, a review of the claims folder shows that the January 
1999 rating decision denied, inter alia, the petition to 
reopen the claim of entitlement to service connection for a 
back disability claimed as secondary to service-connected 
post operative residuals, meniscectomy, right with 
degenerative arthritis.  The Board notes that a notice of 
disagreement to this action was received in April 1999; 
however, no statement of the case regarding this issue has 
been issued.  The United States Court of Appeals for Veterans 
Claims has held that the RO's failure to issue a statement of 
the case is a procedural defect requiring Remand.  Godfrey v. 
Brown, 7 Vet. App. 398, 408-10 (1995).  See also, Manlicon v. 
West, 12 Vet. App. 238 (1999) (in circumstances where a 
notice of disagreement is filed, but a statement of the case 
has not been issued, the Board must remand the claim to the 
RO to direct that a statement of the case be issued).  
Further, 38 C.F.R. § 19.9 (2000) provides for the Board's 
Remand for correction of a procedural defect.  See also 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 
16-92 (O.G.C. Prec. 16-92).  Therefore, the RO should furnish 
the veteran with a statement of the case concerning the 
aforementioned issue. 

Accordingly, this case is REMANDED to the RO for the 
following action:

1. The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
post operative residuals, meniscectomy, 
right with degenerative arthritis since 
November 1998 and who have treated him 
for a left knee disability since service.  
After securing the necessary releases, 
the RO should request copies of any 
medical records that have not been 
previously obtained.  Any such records 
obtained should be associated with the 
claims file.  If the RO is unable to 
obtain all relevant records, the 
appellant should be notified of the 
records VA is unable to obtain, the 
efforts taken by the Secretary to obtain 
those records and any further action to 
be taken by VA with respect to the claim. 

2.  Thereafter, the RO should schedule 
the veteran for an orthopedic examination 
for the purposes of determining the 
current severity of his service-connected 
post operative residuals, meniscectomy, 
right with degenerative arthritis and the 
nature and etiology of his left knee 
disability.  The claims file must be made 
available to the examiner, along with a 
copy of this REMAND, in conjunction with 
the examination.

(a) With regard to the right knee, the 
examiner should conduct all indicated 
special tests and studies, to include 
range of motion studies expressed in 
degrees and in relation to normal range 
of motion.  The examiner should fully 
describe any weakened movement, excess 
fatigability and incoordination present.  
If feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  If the 
examiner feels that such determinations 
are not feasible, this should be stated 
for the record together with the reasons 
why it was not feasible.  The examiner 
should also provide an opinion as to 
whether pain could significantly limit 
functional ability during flare-ups or 
when the right knee is used  repeatedly 
over a period of time.  This 
determination should, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  If the 
examiner feels that such determinations 
are not feasible, this should be stated 
for the record together with the reasons 
why it was not feasible.

(b) With regard to the left knee, the 
examiner should be asked to determine: 
(i) whether it is at least as likely as 
not that any currently found left knee 
disability was caused by the service-
connected post operative residuals, 
meniscectomy, right with degenerative 
arthritis, and (ii) if not directly 
caused, whether it is at least as likely 
as not that the veteran's right knee 
disability caused the left knee 
disability to be more severe, and if so, 
the extent of the increase in severity.  
The examiner should set forth in detail 
all findings that provide a basis for the 
opinion.

3.  The RO should furnish the veteran and 
his accredited representative with a 
statement of the case concerning the 
petition to reopen the claim of 
entitlement to service connection for a 
back disability claimed as secondary to 
post operative residuals, meniscectomy, 
right with degenerative arthritis.  If, 
and only if, a timely substantive appeal 
is filed, this issue should be certified 
to the Board for appellate consideration.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
veteran's claims on the basis of all 
evidence of record and all applicable law 
and regulations.  Consideration should 
specifically be given to the question of 
whether separate ratings may be assigned 
for post operative residuals, 
meniscectomy, right knee with 
degenerative arthritis based on 
instability and limitation of motion. 

6.  If any benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished with a 
supplemental statement of the case and be 
allowed a reasonable amount of time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 



